Appeal by defendant from a *599judgment of the Supreme Court, Kings County (Mayer, J.), rendered April 29, 1982, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), assault in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s contentions are either unpreserved for appellate review or without merit. Under the facts of this case we decline to exercise our interest of justice jurisdiction as to the unpreserved contentions. Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.